Citation Nr: 1607250	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-08 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression as secondary to the service-connected left knee disability. 

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, as secondary to the service-connected left knee disability. 

3. Entitlement to service connection for a left hip disability (claimed as degenerative joint disease, arthritis, and bursitis) as secondary to the service-connected left knee disability. 

4. Entitlement to service connection for a right hip disability (claimed as degenerative joint disease, arthritis, and bursitis) as secondary to the service-connected left knee disability. 

5. Entitlement to service connection for a right knee disability (claimed as degenerative joint disease and arthritis) as secondary to the service-connected left knee disability. 

6. Entitlement to service connection for a lumbar spine disability (claimed as degenerative joint disease and arthritis) as secondary to the service-connected left knee disability. 

7. Entitlement to compensation under 38 U.S.C.A. §  1151 for residuals of a gastric bypass surgery.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to February 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

An informal hearing conference via telephone with a DRO was conducted in June 2013 in lieu of a formal hearing, and a report of that conference has been associated with the claims file.  

The issues of entitlement to service connection for depression, a right hip disability, a left hip disability, a lumbar spine disability, and a right knee disability, all as secondary to a service-connected left knee disability, as well as entitlement to compensation under 38 U.S.C.A. § 1151, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's initial claim of service connection for depression as secondary to the service-connected left knee disability was denied in an unappealed October 1998 rating decision.
 
2. The evidence received since the October 1998 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1. The October 1998 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103, 20.1104 (2015).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for depression as secondary to the service-connected left knee disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence- General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled. See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened. See Shade v. Shinseki, 24 Vet. App 110 (2010). 

Depression as Secondary to Service-Connected Left Knee Disability

The Veteran's sole contention is that her depression is proximately due to, and/or aggravated by her service-connected left knee disability (characterized as left patella chondromalacia, history of subluxation, and arthritis).  Service connection for the left knee disability has been in effect since 1972.  

The RO initially denied service connection for depression as secondary to the service-connected left knee disability in an October 1998 decision.  At the time of that decision, the evidence of record consisted of service treatment records, VA treatment records showing diagnoses of/treatment for depression, and the Veteran's statements in support of her claim.  The October 1998 rating decision noted that the Veteran's treatment reports failed to show any evidence that she had depression as a result of her service-connected left knee condition.  

Notice of this decision was mailed in October 1998.  The Veteran did not file a notice of disagreement, nor did she submit new and material evidence within one year of the rating decision.  Therefore, the October 1998 RO decision became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Evidence received since the October 1998 rating decision includes a VA psychiatric examination report, several new VA treatment records showing current treatment for depression due to various stressors, to include poor health and pain (See, e.g., VA Treatment Records, June 2001 and May 2007), and a DRO Conference Report in which the Veteran states that when her left knee symptoms worsen her depression worsens with them. See June 2013 DRO Conference Report. 

As noted above, the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened. See Shade, supra.  In this connection, the Board finds that the above VA treatment records showing current treatment for depression related to, at least in part, pain/health issues, as well as the Veteran's statements concerning her correlating depression/knee pain, constitutes new and material evidence.




ORDER

As new and material evidence has been received to reopen the claim of service connection for depression as secondary to the service-connected left knee disability, the appeal to this extent is granted.


REMAND

For the reasons that follow, the Board finds that the Veteran's claims for service connection and entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a gastric bypass surgery must be remanded for further evidentiary development.  

SSA and Vocational Rehabilitation Records

VA's duty to assist includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including VA and the SSA. 38 C.F.R. § 3.159(c)(2)(2015).  

In the June 2013 DRO Conference Report, the Veteran reported that she receives disability benefits from the Social Security Administration (SSA), and that she has received Vocational Rehabilitation in the past.

To date, neither the Veteran's SSA records nor her Vocational Rehabilitation records have been associated with the electronic claims file.  As these records may be relevant to the Veteran's claims, the RO/AMC should undertake the necessary efforts to obtain her SSA and Vocational Rehabilitation records upon remand. McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

VA Examinations/Addendum Opinions

VA's duty to assist also includes obtaining a VA medical examination or opinion when one is necessary to make a decision on a claim. 38 C.F.R. § 3.159(c)(4) (2015).  After reviewing the record, the Board finds that a VA medical examination is necessary with respect to the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a gastric bypass surgery, and that VA addendum opinions are necessary with respect to the remaining service connection claims. 

38 U.S.C.A. § 1151 Claim 

The Veteran avers that she has residual disabilities as a result of her gastric bypass surgery performed at the Portland VAMC in July 2005.  In the June 2013 DRO Conference Report, the Veteran stated that she had a "small leak" from her gastric bypass surgery and that her residuals include irritable bowel and spastic colitis.  

Surgical records reflect that the Veteran was admitted to the VAMC Portland for gastric bypass surgery on June 23, 2005.  Post-surgical treatment records dated on June 27, 2005, show that the Veteran was experiencing post-operative fevers, hypoxia, nausea, and vomiting; an upper GI/barium swallow was performed to rule out a leak.  The upper GI/barium swallow results showed a small amount of contrast that either represented passage contrast into the proximal small bowel or a tiny leak.  The Veteran remained otherwise stable throughout her ICU and rehabilitation stay and was discharged in a medically stable condition on July 5, 2005. 

An August 2006 VA treatment report shows that the Veteran presented with an incisional hernia "since her surgery," and complaints of irritable bowel syndrome with alternating bouts of diarrhea ("She feels her bowel is protruding more than before and causes her discomfort").  More recent VA treatment records show a diagnosis of irritable bowel syndrome. 

In this case, the Board finds that a medical opinion is warranted to determine whether, at the time of the June 2005 gastric bypass surgery, the Veteran suffered an additional disability that was not the result of the Veteran's willful misconduct and, which was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran at the VAMC in Portland, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  

Service Connection Claims 

The Veteran contends that her psychiatric disorder, claimed as depression, is secondary to her service-connected left knee disability.  As noted, VA treatment records reflect a current depression diagnosis and suggest that it is (at least in part) related to pain/health issues.  The Veteran has also provided statements to the effect that her depression worsens when her knee symptoms worsen.  

In July 2013, the Veteran was afforded a VA psychiatric examination; the VA examiner provided diagnoses of PTSD (due to childhood trauma) and personality disorder, and opined that her depressive episodes, which were deemed secondary to PTSD, were less likely than not secondary to her service-connected left knee disability.  The examiner reasoned that although the service-connected left knee disability "at times negatively affects her mood, the extent of the affected mood related to the knee and arthritis is considered a within normal limit reaction to such a condition and is not considered psychologically abnormal."  

The examiner did not specifically address aggravation.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional medical opinion is necessary in this case.

With respect to the remaining claims for service connection for right hip, left hip, right knee, and lumbar spine disabilities - all claimed as secondary to the service-connected left knee disability - the Board acknowledges that a VA medical opinion was provided in July 2013.  At that time, the examiner opined that the lumbar spine disability (diagnosed as mechanical lumbar strain with degenerative changes), right knee disability (diagnosed as patellofemoral pain syndrome, right knee with mild degenerative changes), and bilateral hip disability (diagnosed as degenerative changes with associated intermittent trochanteric bursitis) were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected left knee disability.  The examiner reasoned that these disorders were more likely due to obesity, age, and overall level of deconditioning.  

Unfortunately, while the examiner addressed proximate causation, he did not opine as to whether the claimed disabilities were aggravated by the service-connected left knee disability.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate. Barr, supra.  Therefore, the Board finds that an additional medical opinion which addresses aggravation is necessary in this case.

VA Treatment Records

Finally, as the Veteran appears to receive ongoing treatment from the VA, all recent VA treatment records should also be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1. Ensure that relevant VA clinical records for the period from October 2013 to the present are secured and associated with the record on appeal.

2. Obtain copies of the Veteran's VA vocational rehabilitation records and associate them with the record on appeal.

3. Contact the Social Security Administration and request copies of records in their possession pertaining to the Veteran's application for disability benefits, to include a copy of any decision rendered and the records upon which such a decision was based. 

4. Upon completion of the above development, schedule the Veteran for a VA examination with a physician (M.D.) with appropriate experience in gastroenterology to provide the requested opinions regarding residuals of gastric bypass surgery.  The claims file, including a complete copy of this remand, must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

The examiner is requested to review the claims file and, after examining the Veteran, provide an opinion with respect to the following questions:

(a) Does the Veteran have any chronic additional disability (to include irritable bowel syndrome, incisional hernia, and/or spastic colon) that is a result of, or proximately due to, her gastric bypass performed at the VAMC in June 2005?  If yes, please specifically list all chronic residuals in the report. 

(b) If any additional disability or chronic residuals are found, did VA fail to exercise the degree of care that would be expected of a reasonable health-care provider in the evaluation and care regarding the Veteran's gastric bypass? 

(c) If any additional disability or chronic residuals are found, are they the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA? 

(d) If fault on VA's part is not shown, is any identified additional disability or chronic residuals due to an event that was not reasonably foreseeable?

A complete rationale for all conclusions and opinions expressed should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Refer the Veteran's claims folder to the July 2013 VA spine/hip/knee examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current lumbar spine, bilateral hip, and right knee conditions.  The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should then state an opinion as to the following:

Is it at least as likely as not that the Veteran's service-connected left knee disability AGGRAVATED the (i) lumbar spine, (ii) right hip, (iii) left hip, and/or (iv) right knee disabilities? 

In this special context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of the Veteran's service-connected left knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. Then, refer the Veteran's claims folder to the July 2013 VA mental disorders examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current psychiatric disorder.  The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should then state an opinion as to the following:

Is it at least as likely as not that the Veteran's service-connected left knee disability AGGRAVATED her psychiatric disorder, to include PTSD and depression?

In this special context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of Veteran's service-connected left knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


